EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Foster on 3/10/2021.

The application has been amended as follows: 

1. (Currently Amended) A method of collecting data regarding the operation of a vehicle, the method comprising: 
receiving sensor data regarding one or more objects or events in a surrounding environment using one or more vehicle sensors; 
classifying, by one or more processors, the one or more detected objects or events; 
generating a plurality of vehicle inquiries based on the classification of the one or more detected objects or events; 
generating one or more confidence levels associated with the one or more objects or events; 
presenting one or more vehicle inquiries of the plurality of vehicle inquiries based on the one or more confidence levels; 
receiving user feedback to the one or more vehicle inquiries; [[and]]
after receiving the user feedback to a vehicle inquiry, generating a new vehicle inquiry when the confidence level is below a threshold level; and
performing an autonomous action based at least in part on the detected object or event, wherein the plurality of vehicle inquiries is directed to a performance of the autonomous action.

6. (Cancelled).


Reasons for Allowance
Claims 1-4, 7, 9-13, and 16-20 are allowed over the prior art of record.
Claim 1 has currently been amended by way of Examiner’s Amendment to overcome a potential §101 rejection, at the advice and consent of the Quality Assurance of the USPTO. 
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ferguson et al. US 2020/0033877.
Ferguson discloses a system and method for a perception system on an autonomous vehicle. There is a sensor unit of the vehicle that is configured to receive data indicating an environment of the vehicle, and a control system configured to operate the vehicle. The system analyzes the data indicating the environment around the vehicle to determine at least one object having a detection confidence below a threshold. When an object having a low confidence is detected, a subset of the data is further processed in order to confirm the object in the subset of the data.
As to independent claims 1, 12, and 18, the prior art of record fails to teach or suggest the following claimed subject matter:
"after receiving the user feedback to a vehicle inquiry, generating a new vehicle inquiry when the confidence level is below a threshold level."
Claims 2-4, and 7-11 depend on allowable claim 1, claims 13 and 15-17 depend on allowable claim 12, and claims 19-20 depend on allowable claim 18 and are, therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668